DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:-
Claim 1 recites, inter alia,  charging control device comprising a current detector, an abnormal current determination circuit, and a charging stop circuit, wherein the current detector is configured to detect a charging current difference (dlog(In)/dt - dlog(I(n-1))/dt) between dlog(In)/dt and dlog(I(n-1))/dt, which are log values per unit time of at least two consecutive charging currents at a specified time interval, wherein the abnormal current determination circuit is configured to determine whether the charging current is attenuated and/or increased in a constant voltage charging region, and to determine whether a value of the charging current per unit time is increased, that the difference (dlog(In)/dt - dlog(I(n-1))/dt) changes from a negative value to a positive value and wherein the charging stop circuit is configured to stop a constant voltage charging when the value of the charging current per unit time is increased the difference (dlog(In)/dt - dlog(I(n- 1))/dt) changes from a negative value to a positive value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL BERHANU/Primary Examiner, Art Unit 2859